DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 3, 5, 10, 14-17 and 19 are cancelled. Claim 21 is newly added.  Claims 1, 4, 6-9, 11-13, 18, 20-21 are pending in this application and examined in this Office Action.
Applicant’s amendments to the claims necessitated new grounds of rejection and this Office Action is made Final.   Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Status of Rejections
	1.	The rejection of claims 18 and 20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in view of the amendments to the claims.

	2.	The rejection of claims 14-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regarding the phrase “a method of improving adhesion” is withdrawn in view of the cancellation of the claims.

	3.	The rejection of claims 5, 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regarding the use of a  trademark/trade name “TrypLE™ Select” is withdrawn in view of the cancellation of the claims.

	4.	The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Stankewicz et al (US 2013/0196436) (Stankewicz), Ellerstrom et al (“Facilitated Expansion of Human Embryonic Stem Cells by Single Cell Enzymatic Dissociation,” Stem Cells 2007 25:1690 —1696) (Ellerstrom), Nestler et al (“TrypLE™ Express: A Temperature Stable Replacement for Animal Trypsin in Cell Dissociation Applications,” Quest 1(1): 42-47 (2004)) (Nestler) and the product sheet for TrypLE™ Select and TrypLE™ Express Trypsin Replacement Enzymes 2004 (Product News) (the replacement copy for the illegible document no 2, see above) is withdrawn in view of the amendments to the claims.  New grounds of rejection are set forth below.  

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 18 is directed to a broad genus of genes.  Claim 18 recites:
A cardiomyocyte population prepared by a method comprising: 
obtaining induced pluripotent stem cells into which a gene other than a gene for reprogramming has been introduced; 
culturing the induced pluripotent stem cells under conditions which form embryoid bodies comprising cardiomyocytes with the introduced gene; 
adding a protease to the embryoid bodies derived from the induced pluripotent stem cells to cause the protease to disperse the embryoid bodies into single cells or cell clusters comprising the cardiomyocytes with the introduced gene, the protease having an enzyme activity in the range from 0.9 to 1.2 recombinant protease activity unit (rPU)/ml, 
and adhering the dispersed embryoid bodies cardiomyocytes with the introduced gene to a culture substrate.

MPEP 2163 lists factor that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
For biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length.  Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession. However, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies").
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, ie, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. 2163.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
Applicant’s specification discloses the gene can be “any useful gene other than a gene for reprogramming” [0034], can be gene encoding a CAR [0034], antibiotic resistance genes [0066]. 
However, the disclosure of a limited species of genes is not representative of the entire genus because the genus of claimed “genes other than a gene for reprogramming” is highly variable. For example, the genus can include genes encoding a growth factor, a cell surface receptor or enzymes and transcription factors.
When there is substantial variation with the genus, a sufficient variety of species within the genus must be described to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In the instant case, the specification fails to describe any relevant identifying characteristics of the “gene” such as the structure of the gene that is correlated with the function of the gene common to the genus sufficient to show possession of the claimed genus of “genes other than a gene for reprogramming.”  One of skill cannot visualize or recognize most members of the claimed genus. 
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles y. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
In view of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus of “genes other than a gene for reprogramming,” one skilled in the art would not recognize that applicant was in possession of the claimed genus of “genes other than a gene for reprogramming.” 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim interpretation:  Claim 21 recites “adding a protease to the embryoid bodies derived from the induced pluripotent stem cells to cause the protease to disperse the embryoid bodies, resulting in cardiomyocytes having a troponin positive rate of at least 50%.”  For purposes of this Office Action, the claim is interpreted as meaning that the troponin positive rate results from the culture conditions and not the treatment with the protease. 

1.	Claims 1, 4, 6-9, 11-1, 18, 20  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stankewicz (above) in view of Ellerstrom (above), Nestler (above) and Product News (above).

Stankewicz discloses a method for promoting cardiac differentiation following aggregate formation [0164] (the claimed “embryoid bodies” claim 1, part a) (the claimed “culturing the induced pluripotent stem cells under conditions which form embryoid bodies;” claim 21, part 2).  Stankewicz discloses differentiation from iPS cells can be initiated by formation of embryoid bodies [0170] (the claimed “obtaining induced pluripotent stem cells;” claim 21, part 1) (the claimed “wherein the pluripotent stem cells are induced pluripotent stem cells;” claim 7).  Stankewicz discloses [0159], [0268]  a protease (the claimed “protease;”  claim 1) was added to flasks containing embryoid bodies, the aggregates (embryoid bodies) dissociated (the claimed “adding a protease to embryoid bodies derived from the pluripotent stem cells such that the protease disperses the embryoid bodies into single cells or cell clusters comprising the cardiomyocytes,” claim 1, part b) (the claimed “adding a protease to the embryoid bodies derived from the induced pluripotent stem cells to cause the protease to disperse the embryoid bodies into single cells or cell clusters comprising the cardiomyocytes with the introduced gene;” claim 18 part 3)(the claimed “adding a protease to the embryoid bodies derived from the induced pluripotent stem cells to cause the protease to disperse the embryoid bodies;” claim 21, part 3), centrifuged and the cell pellet collected. 
Regarding claims 6, 20, Stankewicz discloses collagenase can be utilized for dissociation of stem cells/embryoid bodies (aggregates of stem cells) [0170]. It would have been obvious to one of ordinary skill to perform a collagenase treatment alone or in combination with a protease, for example, in view of the teachings of Stankewicz that the aggregates can be passaged multiple times [0034].  Utilization of any particular protease is within the purview of one of ordinary skill in the art. 
Stankewicz discloses the cells can be induced pluripotent stem cells (iPS cells) [0040] [0087] (claim 7). Stankewicz also discloses that the stem cells can be ES cells which can be grown in the absence of feeder layers [0102] (the claimed “feeder free cell lines” claim 9) and can be human [0103] (claims 8, 9). Stankewicz discloses iPS cells were feeder cell free [0255] (claims 7, 9). Stankewicz discloses the differentiation induced cell is a cardiomyocyte [0085]. 
Regarding claim 11, Stankewicz discloses a cell population comprising at least 90% cardiomyocytes can be obtained [0024]. Stankewicz discloses in Figure 33B obtaining cell populations having differing positivity for troponin depending on culture conditions and that differentiation can be regulated by adjusting the external addition of growth factors to achieve optimal cardiac differentiation conditions [0012].  
Stankewicz discloses [0301] that cells at day 14 post aggregate formation (FIGS. 33C and 33D) shows a higher concentration of Troponin T (CTNT) positive cells in the treatment comprising a combination of Activin A and BMP4 and that as such, the results of this experiment reveal that the optimized culture conditions for the stem cell clone iPS 6.1 MRB for differentiation into cardiomyocytes is a combination of Activin A (6 ng/mL) and BMP4 (10 ng/mL).  One of ordinary skill would have been able to optimize cell culture condition to obtain a cell population having a higher percentage of troponin expressing cells in view of the teachings of Stankewicz that troponin expression is dependent upon culture conditions (the claimed “resulting in cardiomyocytes having a troponin positive rate of at least 50%;” claim 21, part 3).
Stankewicz discloses [0037] the aggregate (embryoid body) can be at least 10 microns in diameter, a value falling within the claimed range of “10 microns or more” (claim 12).
Regarding claim 13, Stankewicz discloses the culture vessel can be coated with any material intended to attach stem cells such as collagen, gelatin [0152] (the claimed “adhering the dispersed embryoid bodies to a culture substrate;” claim 13) (the claimed “adhering the dispersed cardiomyocytes with the introduced gene to a culture substrate;” claim 18, part 4) (the claimed “adhering the cardiomyocytes having the troponin positive rate of at least 50% to a culture substrate;” claim 21, part 4).
Regarding claim 20, Stankewicz discloses [0040], [0041], the cardiomyocytes may express one or more selectable or screenable transgenes, wherein the transgene can be used for enrichment or purification of the cardiomyocytes and that the gene can be an antibiotic resistance gene (the claimed “obtaining inducing pluripotent stem cells into which a gene other than a gene for reprogramming has been introduced;” claim 18, part 1).  Stankewicz discloses culture of pluripotent stem cells under conditions which form embryoid bodies comprising cardiomyocytes, above (claim 18, part 2). 
Stankewicz differs from the claims in that the document fails to disclose the enzyme activity in a range from 0.9 to 1.2 recombinant protease activity units (rPu)/ml. However, Ellerstrom and Nestler cure the deficiency.
Ellerstrom discloses hESCs are maintained in an undifferentiated state in vitro, traditionally are maintained on mouse embryonic fibroblast (MEF) feeders and have been passaged by manual microdissection and transfer of individual colonies (the claimed embryoid bodies”) (page 1690, left column). Ellerstrom compared hESCs passaged in TrypLE™ Select and trypsin/EDTA and disclosed consistently more hESCs colonies were found in the groups passaged with TrypLE™ Select and that the cells expressed characteristic markers for undifferentiated pluripotent hESCs (page 1693, right column, first and second paragraphs). Ellerstrom discloses that passaging with TrypLE™ Select resulted in increased clonal survival of hESCs (page 1694, left column, bottom paragraph) and that treatment of single cell suspension with TrypLE™ Select resulted in a 3X increase in the number of hESC colonies formed compared with trypsin EDTA treatment. Ellerstrom discloses dissociation using 1X TrypLE™ Select (page 1691, left column, third paragraph).
Nestler discloses (figure 3) a 1X working concentration of TrypLE™ Express is about 0.3 rPU/ml and (page 47, middle column, “Serial Dilution Protocol’) that the 1X working concentration was used in all experiments. Nestler also discloses (figure 6) a 2X concentration of TrypLE™ Express is about 0.6-0.7 rPU/ml. Nestler discloses that a 2X concentration did not affect viability (figure 6). 
Nestler does not disclose utilization of the protease where the enzyme activity is from 0.9 to 1.2 rPU/ml (a 3X concentration of TrypLE™ Express).  However, it would have been obvious to one of ordinary skill to utilize a 3X concentration of TrypLE™ Express (3 X 0.3 rPU/ml =0.9, a value falling within the claimed range of 0.9 to 1.2 rPU/ml) to reduce the exposure time to the protease and in view of the teachings of Nestler than increasing the TrypLE™ Express concentration did not affect the cell viability.
Regarding claim 4, the TrypLE™ Express (the claimed protease) is recombinant and therefore xeno free (Nestler, page 42, abstract, line 1).
	It would have been obvious to one of ordinary skill to modify the method of Stankewicz by utilizing a 3X concentration of TrypLE™ Express (therefore 0.9-1.2  rPU/ml) for embryoid and/or stem cell dissociation as suggested by Ellerstrom and  Nestler in view of the teachings of Nestler that a 2X TrypLE™ Express concentration (0.6-0.7 rPU/m/) did not affect cell viability and the teachings of Ellerstrom that TrypLE™ Select resulted in a 3X increase in number of hESC colonies formed (the claimed “the protease having an enzyme activity in a range from 0.9 to 1.2 recombinant protease activity unit (rPU)/ml;” claim 1, part 2; claim 18, part 8; claim 21, part 3).
	 One of ordinary skill would have had a reasonable expectation of success that use of a 3X concentration (0.9-1.2  rPU/m/) would result in increased clonal survival of the hESC colonies in view of the teachings of Ellerstrom showing increased colony survival and the teachings of Nestler showing no effect on cell viability.
	One of ordinary skill would have been motivated to increase the concentration of TrypLE to a 3X concentration in view of the teachings of Ellerstrom that TrypLE™ Select resulted in a 3X increase in number of hESC colonies formed.

Response to Arguments
	Applicants arguments, filed 05/31/2022, have been considered but not found persuasive.

	1.	Applicants argue (page 3, second paragraph)
What the applied references do not disclose or suggest is that viability, cell recovery rate and change rate of cardiomyocyte purity can be significantly improved by adding to the embryoid bodies derived from the pluripotent stem cells a protease having an enzyme activity in a range from 0.9 to 1.2 recombinant protease activity unit (rPU)/ml. The beneficial and unexpected results achieved by this method are supported by the description in the specification. Indeed, the disclosure here makes clear that the embryoid bodies were dissociated using 3 x TrypLE™  Select, and that this methodology resulted in the best in terms of cell recovery rate, change rate of cardiomyocyte purity, and viability. An ordinarily skilled artisan, knowledgeable about the disclosures in Stankewicz, Ellerstrom, Nestler and Product News, would have had no reasonable expectation of achieving the successful results associated with the claimed method at issue here.

	In reply and contrary to the arguments, no claim claims an improvement in cell viability, cell recovery rate or change rate in cardiomyocyte purity.  Applicant’s arguments are not commensurate with the scope of the claims.  Further, Applicant’s specification discloses [0042], [0043] the upper and lower ranges of TrypLE™ are not limited as long as the cells are not excessively damaged during dispersion.  One of ordinary skill would have had a reasonable expectation of success that use of a 3X concentration (0.9-1.2  rPU/m/) would result in increased clonal survival of the hESC colonies in view of the teachings of Ellerstrom showing increased colony survival and the teachings of Nestler showing no effect on cell viability.
	It is known in the art that different cell lines show different resistance to enzymatic dissociation.  See, Abbasalizadeh et al (“Bioprocess Development for Mass Production of Size-Controlled Human Pluripotent Stem Cell Aggregates in Stirred Suspension Bioreactor,” TISSUE ENGINEERING: Part C Volume 18, Number 11, 2012) (Abbasalizadeh) disclosing  that different cell lines showed different resistance to enzymatic dissociation. Abbasalizadeh discloses (page 6, left column, top paragraph) dissociation of hESC and hiPSCs aggregates with TrypLE™.  Abbasalizadeh discloses (page 5, left paragraph) that different cell lines showed different resistance to enzymatic dissociation. 

	2.	Applicants argue 

The Official Action specifically notes the following: Regarding claim 2, Nestler discloses (figure 6) a 2X concentration of TrypLE™ Express is about 0.6-0.7 rPU/ml (the claimed ‘protease has an enzyme activity of at least 0.45 rPU/ml’). Regarding claims 3, 15, 19, Nestler discloses that a 2X concentration did not affect viability (figure 6). Nestler does not disclose utilization of the protease where the enzyme activity is from 0.9 to 1.2 rPU/ml. However, it would have been obvious to one of ordinary skill to utilize a 3X concentration of TrypLE™ Express (3 X 0.3 rPU/ml =0.9, a value falling within the claimed range of 0.9 to 1.2 rPU/ml) to reduce the exposure time to the protease and in view of the teachings of Nestler than increasing the TrypLE™ Express concentration did not affect the cell viability.

This characterization of Nestler’s disclosure is not proper as it is based on an unreasonably broad interpretation of the material presented in Figure 6 of Nestler. Indeed, Nestler discloses that the material depicted in Figure 6 relates to a serial dilution protocol (see pg. 47, col. 2, Serial Dilution Protocol) and specifically explains the following in relation to the serial dilution protocol (emphasis added):

Serial Dilution Protocol (Figure 6): The dose response curve shown in Figure 6 is a representative of all the cell lines tested. The half maximal concentration for both trials shown in the example was between 0.01X and 0.025X, which was well below the selected final working concentration of 1X. The 1X concentration is the concentration used in all experiments described. Similar results were found for all cell lines tested.

	In reply and contrary to the arguments, Nestler is not cited for teaching use of a 1X concentration of TrypLE™,  Nestler is cited for teaching there is no negative impact seen at higher concentrations (2X) of TrypLE™.   As noted above, it is well known in the art that that different cell lines showed different resistance to enzymatic dissociation, and, Applicants have not limited their claims to any particular cell line.  Therefore, the choice to use a 1X TrypLE™ concentration is a choice within the purview of one of ordinary skill in the art.

	3.	Applicants argue (page 4, bottom paragraph):

There is no discussion or disclosure in Nestler suggesting that a 2X concentration of TrypLE™ Express has an enzyme activity of about 0.6-0.7 rPU/ml. There is also no discussion or disclosure in Nestler that in any way suggests that a 3X concentration of TrypLE™ Express would have an enzyme activity of about 0.9 to 1.2 rPU/ml or that it would not have a negative impact on cell viability.

In reply and contrary to the arguments, Nestler discloses (figure 3) a 1X working concentration of TrypLE™ Express is about 0.3 rPU/ml and (page 47, middle column, “Serial Dilution Protocol’) that the 1X working concentration was used in all experiments. Nestler also discloses (figure 6) a 2X concentration of TrypLE™ Express is about 0.6-0.7 rPU/ml. Nestler discloses that a 2X concentration did not affect viability (figure 6).  As noted above, it is well known in the art that that different cell lines show different resistance to enzymatic dissociation. 

4.	Applicants argue (page 5, top paragraph)
Because Nestler fails to provide any teaching or evidence that would have led ordinarily skilled artisans to understand or reasonably expect that a 3X concentration of TrypLE™ Express would possess the claimed enzymatic activity and not have a negative impact on cell viability, the Office has not presented the required findings of fact to support its legal conclusion of obviousness. The Office instead relies on conclusory statements based on unsubstantiated assumptions regarding how a 3X concentration of TrypLE™ Express would behave. There is no evidence of record to support these assumptions. Section 2141/(IIl) of the Manual of Patent Examining Procedure explicitly states that “rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” The Office here has failed to present such articulated reasoning, supported by extrinsic evidence in the cited art, with a rational underpinning to support the legal conclusion of obviousness. A prima facie case of obviousness has thus not been established. Withdrawal of the obviousness rejection of independent Claims 1 and 18 based on the collective disclosures in Stankewicz, Ellerstrom, Nestler and Product News is respectfully requested.

In reply and contrary to the arguments, one of ordinary skill would have had a reasonable expectation of success in using a 3X concentration of TrypLE™ Express as a protease to disperse the embryoid bodies into single cells or cell cluster in view of the teachings of Nesler and Ellerstrom. 
Nestler discloses (figure 3) a 1X working concentration of TrypLE™ Express is about 0.3 rPU/ml and (page 47, middle column, “Serial Dilution Protocol’) that the 1X working concentration was used in all experiments. Nestler also discloses (figure 6) a 2X concentration of TrypLE™ Express is about 0.6-0.7 rPU/ml. Nestler discloses that a 2X concentration did not affect viability (figure 6). 	
Ellerstrom discloses that passaging with TrypLE™ Select resulted in increased clonal survival of hESCs (page 1694, left column, bottom paragraph) and that treatment of single cell suspension with TrypLE™ Select resulted in a 3X increase in the number of hESC colonies formed compared with trypsin EDTA treatment. 

5.	Applicants argue (page 5, first full paragraph):

New independent Claim 21 defines a cardiomyocyte population preparation method that involves obtaining induced pluripotent stem cells, culturing the induced pluripotent stem cells under conditions which form embryoid bodies, and adding a protease to the embryoid bodies derived from the induced pluripotent stem cells to cause the protease to disperse the embryoid bodies and resulting in cardiomyocytes having a troponin positive rate of at least 50%. The addition of protease comprises adding protease having an enzyme activity in the range from 0.9 to 1.2 recombinant protease activity unit (rPU)/ml. The method further involves adhering the cardiomyocytes having the troponin positive rate of at least 50% to a culture substrate.

New independent Claim 21 patentably distinguishes over the combined disclosures in Stankewicz, Ellerstrom, Nestler and Product News for the same reasons noted above with respect to Claims 1 and 18, and those arguments are incorporated herein by reference. In addition, Claim 21 defines patentable subject matter in that it calls for cardiomyocytes having a troponin positive rate of at least 50%. This claimed cardiomyocyte is not a natural product. Allowance of Claim 21 is respectfully requested.


In reply and contrary to the arguments, new claim 21 is rejected over Stankewicz, Ellerstrom and Nestler for the same reasons as claims 1 and 18. The choice of a 3X TrypLE™  concentration is a choice based on choice routine optimization for the types of cells used by applicants and an obvious variation of the TrypLE™ range shown in the art.  One of ordinary skill would have been motivated to use that concentration giving an optimal result.    
Further, Stankewicz discloses the percentage of cells positively expressing troponin is dependent upon cell culture conditions.  Stankewicz discloses [0301] that cells at day 14 post aggregate formation (FIGS. 33C and 33D) shows a higher concentration of Troponin T (CTNT) positive cells in the treatment comprising a combination of Activin A and BMP4 and that as such, the results of this experiment reveal that the optimized culture conditions for the stem cell clone iPS 6.1 MRB for differentiation into cardiomyocytes is a combination of Activin A (6 ng/mL) and BMP4 (10 ng/mL).  One of ordinary skill would have been able to optimize cell culture conditions to obtain a cell population having a higher percentage of troponin expressing cells in view of the teachings of Stankewicz that troponin expression is dependent upon culture conditions (the claimed “resulting in cardiomyocytes having a troponin positive rate of at least 50%;” claim 21, part 3).
Regarding the argument that cardio-myocytes having a troponin positive rate of 50% result from the use of a 3X TrypLE™  agent, Applicant’s specification does not distinguish between the 50% rate being attributable to the culture conditions or to the enzymatic digestion treatment.  Applicants’ specification discloses if TrypLE™ was used, the recovery amount of cardiomyocytes was significantly increased.  There is no showing in applicant’s specification that the 50% troponin expression rate is caused by a 3X TrypLE™ treatment. Further, there does not appear to be any significant difference in the TNT positive rate between the 1X, 3X and 10X treatments as shown in figure 4B, for example. 

6.	Applicants have not individually argued the patentability of the independent claims. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632